Citation Nr: 0936588	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-27 352 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for sensory peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial rating in excess of 20 percent 
for common peroneal neuropathy and sensory peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
October 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO, inter 
alia, granted service connection for diabetes mellitus with a 
20 percent rating from December 21, 2003, for sensory 
peripheral neuropathy of the right lower extremity with a 20 
percent rating from May 12, 2005, for common peroneal 
neuropathy and peripheral neuropathy of the left lower 
extremity with a 20 percent rating from May 12, 2005, and for 
PTSD with a 10 percent rating from December 21, 2003.  In 
August 2006, the Veteran filed a notice of disagreement (NOD) 
with the initial ratings assigned, and the RO issued a 
statement of the case (SOC) in July 2007.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2007.

Because the appeal involves disagreement with the initial 
ratings assigned following awards of service connection, the 
Board has characterized these matters in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board notes that the Veteran also appealed an April 2008 
rating decision in which the RO, inter alia, granted service 
connection for erectile dysfunction with a 0 percent 
(noncompensable) rating effective August 13, 2007.  The 
Veteran filed a NOD and substantive appeal with the initial 
rating assigned, however, in a January 2009 written statement 
(VA Form 21-4138), he withdrew this issue from appellate t 
consideration.  See 38 C.F.R. § 20.204(c) (2009).

The Board also acknowledges that the Veteran was previously 
represented by Veterans of the Vietnam War, Inc., as 
reflected in a December 2004 VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  In August 2007, the Veteran 
submitted a VA Form 21-22, appointing Colorado Division of 
Veterans Affairs as his representative.  The Board recognizes 
the change in representation.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).  

Per the Veteran's request, a Board hearing at a local VA 
office (Travel Board hearing) was scheduled in August 2009, 
but he failed to appear.  A review of the claims file, 
however, reveals that the letter notifying him of the hearing 
time and location was sent to the wrong address and was 
returned by the U.S. Postal Service as undeliverable.  

Under these circumstances, the Board finds that the Veteran 
should be  afforded another opportunity for a hearing, with 
notice to his correct, current address.  Since the RO 
schedules Travel Board hearings, a remand of this matter to 
the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for a 
Travel Board hearing, in accordance with 
his request.  The RO should notify the 
appellant(at his correct, current address) 
and his representative of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  If the Veteran 
no longer desires a Board hearing, a 
signed writing to this effect (preferably, 
by the Veteran) should be placed in the 
claims file.

Thereafter,  the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




